IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WILLIAM JOSEPH DESMOND,             NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-2937

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 15, 2017.

An appeal from the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Andy Thomas, Public Defender, and Courtenay H. Miller, Assistant Public
Defender, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel Steinberg, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, JAY, and WINSOR, JJ., CONCUR.